DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/28/2020 has been entered.

Election/Restrictions

Newly submitted claims 19 to 21 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons explained in paragraphs 14 and 15 below: 
Group 7 (claim 19) – drawn to a laminate.
Group 8 (claim 20) – drawn to a process.
Group 9 (claim 21) – drawn to a process.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims -19-21 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. 
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)	IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 is amended to recite 0 to 65 wt% of a LDPE, 0 to 10 wt% of a mPE and 0 to 50 wt% of an adhesion promoter. However, there is no support found in the present specification regarding such ranges.

The following is a quotation of 35 U.S.C. 112(b):

CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 recites “a combination of 25 to 50 wt% of an HDPE, 0 to 65 wt% of an LDPE, 0 to 10 wt% of an mPE, and 0 to 50 wt% of an adhesion promoter“. The scope of the claim is confusing given that the claim recites “combination” as well as the amounts of LDPE, MPE and adhesion promoter can be 0 wt%. For examination purpose, the examiner is interpreting the amounts of LDPE, MPE and adhesion promoter to be 0 wt%.

Claim Objections

Claims 1-13 are objected to because of the following informalities: 
Claim 1 recites an HDPE, an LDPE and an mPE. It should be a HDPE, a LDPE and a mPE. Appropriate correction is required.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duisken et al. (US 2015/0352820).
Regarding claims 1-7, Duisken discloses a laminate (paragraph 0005) including as layers of a layer sequence, in a direction from an external side of the laminate to an internal side of the laminate, a carrier layer 4, blend layer 35, i.e. a polymeric intermediate layer, and a barrier layer 5 (figure 6, paragraphs 0026-0027, 0032, 0082) wherein the polymeric intermediate layer comprises 20 to 50 wt% of polyolefin such as HDPE (paragraph 0150, claim 3) and the polymeric intermediate layer has a density of 0.900 to 0.940 g/cc (paragraph 053). Given that the polymeric intermediate layer of Duisken discloses the same composition as claimed in present claim, it is clear that the laminate and the polymeric intermediate layer of Duisken would inherently have the same properties as claimed in present claims. Duisken discloses a container discloses the laminate of claim 1 (paragraph 0197).
Regarding claim 8, Duisken discloses the container precursor of claim 7 (paragraph 0197), wherein the laminate has at least 3 folds (figure 3).
Regarding claim 9, Duisken discloses the container precursor according to claim 7, wherein the laminate includes a first longitudinal edge and a further longitudinal edge, 
Regarding claim 10, Duisken discloses the container precursor according to claim 7, wherein the laminate is a blank for producing an individual container (paragraphs 0189, 0197).
Regarding claim 11, Duisken discloses a closed container comprising the laminate of claim 1 (paragraph 0197).
Regarding claim 12, Duisken discloses closed container comprising the laminate of claim 11, wherein the laminate includes a first longitudinal edge and a further longitudinal edge, the first longitudinal edge being joined to the further longitudinal edge forming a longitudinal seam of the container precursor (paragraphs 0193, 0197).
Regarding claim 13, Duisken discloses closed container comprising laminate of claim 11, wherein the closed container contains a foodstuff (paragraph 0292).

Response to Arguments

Applicant's arguments filed 10/28/2020 have been fully considered but they are not persuasive.
The 35 U.S.C. §112, 1st paragraph, rejection(s) of claims 1-13 have been withdrawn due to Applicant’s amendment.
Applicant argues that Duisken specifies that when HDPE is present, it is present in an amount from 0.1 to 20 wt%. Applicant further argues that there is nothing in Duisken disclosure that would have motivated one of ordinary skill in the art to increase 
Applicant argues that there is no expectation for such a composition of Duisken have a DSC behavior identical to the claimed DSC behavior. It is noted that the Patent and Trademark Office can require Applicant to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on Applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 U.S.P.Q. 431 (CCPA 1977).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMIR SHAH/Primary Examiner, Art Unit 1787